Determination of the respondent New York State Liquor Authority, dated September 22, 1989, which suspended petitioner’s on-premises liquor license for a period of 60 days, with 30 days to be served forthwith and 30 days to be deferred, together with a $1,000 bond forfeiture, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by Order of the Supreme Court, New York County [Irma Vidal Santaella, J.], entered December 26, 1989), is dismissed, without costs or disbursements.
Petitioner was found guilty, after a hearing, of violating *490section 111 of the Alcoholic Beverage Control Law in that on July 18, 1988, it extended its license to the sidewalk without obtaining permission to do so.
Petitioner’s commission of three separate violations of the Alcoholic Beverage Control Law within a period of approximately one year warranted the instant penalty (see, Matter of Johnston v Rohan, 2 AD2d 932 [3d Dept 1956]). Previously, petitioner had been found guilty of serving alcohol at prohibited hours, at 4:45 a.m. on July 14, 1987 and at 4:15 a.m. on January 11, 1988. We note that more lenient penalties imposed on each of the first two violations failed to discourage petitioner from permitting further violations to occur in its licensed premises. As such, we find the penalty was not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222 [1974]). Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Smith, JJ.